ARNOLD, Judge.
Claimant contends that, in light of testimony by claimant’s doctors th^t he should see a psychiatrist or psychologist or consult with the Duke Pain Clinic, the Full Commission erred in finding that defendant had reached maximum medical improvement.
In assessing claimant’s contention, the scope of our review is to determine whether competent evidence was before the Commission to support its findings of fact and whether, in turn, its findings justify its legal conclusions and decision. See Roper v. J. P. Stevens & Co., 65 N.C. App. 69, 73, 308 S.E. 2d 485, 488 (1983), disc. rev. denied, 310 N.C. 309, 312 S.E. 2d 652 (1984). To determine whether there was competent evidence, we may not reweigh the evidence ourselves:
[B]ut may only determine whether there is evidence in the record to support the findings made by the Commission. If there is any evidence of substance which directly or by reasonable inference tends to support the findings, this Court is bound by such evidence, even though there is evidence that would have supported a finding to the contrary. Willis v. Drapery Plant, 29 N.C. App. 386, 224 S.E. 2d 287 (1976).
Porterfield v. RPC Corp., 47 N.C. App. 140, 144, 266 S.E. 2d 760, 762 (1980).
Our review of the record convinces us that the Full Commission had competent evidente before it to support a finding that Mr. Haponski had achieved maximum medical improvement. Dr. Pennink testified that numerous tests done on Mr. Haponski produced only “minimal” or “subtle” objective findings of physical disease or malfunction. Dr. Pennink treated Mr. Haponski “conservatively” and prior to the hearing in this case, determined that he could not help Mr. Haponski any further, and that he was at a “standstill.” He thought Mr. Haponski needed a psychiatrist or psychologist, and arranged an appointment with one, Dr. Gomez. Mr. Haponski, however, did not see Dr. Gomez, but instead consulted Dr. Harrelson of the Duke University Medical Center.
Dr. Harrelson found that, on the basis of x-rays done in April 1982, the claimant had degenerative disc disease. He recommended further evaluation and, if necessary, consultation with the Duke Pain Clinic. It is important to note that Dr. Pennink also *789found this evidence of degenerative disc disease, but was of the opinion that it constituted “minimal findings” and did not explain many if not most of Mr. Haponski’s complaints. In his letter of 19 July 1982 to Iowa National Insurance Company, Dr. Pennink wrote that after Mr. Haponski was hospitalized for tests in 1982, he was “subsequently treated with continued bedrest and finally improved.”
Doctors Pennink and Harrelson thus disagreed on the significance of physical findings as to the source of Mr. Haponski’s pain. The Full Commission could disbelieve one or the other, and accept evidence given by one when it conflicted with that given by the other.
Claimant has presented no direct evidence that he has psychological problems. Indeed, he refused an appointment with a psychiatrist, arranged by Dr. Pennink. The only evidence in the record concerning psychological problems is the testimony of Dr. Pennink, a neurosurgeon, who has said that because he could find nothing significantly wrong with Mr. Haponski physically, he concluded that Mr. Haponski must need psychological help. The Full Commission could disbelieve Dr. Pennink’s conclusion, especially since it had no basis in a professional psychological or psychiatric inquiry. “[T]he Commission is the sole judge of the credibility and weight to be accorded to the evidence and testimony before it.” Click v. Pilot Freight Carriers, Inc., 300 N.C. 164, 166, 265 S.E. 2d 389, 390 (1980).
We find that in Dr. Pennink’s testimony the Full Commission had competent evidence to conclude that the period of healing for Mr. Haponski’s injury of 20 October 1980 was over, and that he had reached maximum medical improvement. The finding of maximum medical improvement supports the order and award given under the applicable statute. See G.S. 97-25; see also Millwood v. Firestone Cotton Mills, 215 N.C. 519, 2 S.E. 2d 560 (1939).
Affirmed.
Judges Wells and Hill concur.